Citation Nr: 1224573	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for perirectal abscesses, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for anal fistula, claimed as secondary to claimed jungle rot.  

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for atrial fibrillation (to include tachycardia), claimed as secondary to service-connected diabetes mellitus, or hypertension.  

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  That decision also awarded service connection, and assigned separate ratings, for complications of diabetes; the Veteran has not disagreed with those ratings.  These matters were previously before the Board in August 2010 when they were remanded for additional development.  

The August 2010 remand included the matter of service connection for erectile dysfunction.  A September 2011 rating decision granted service connection for erectile dysfunction, and awarded special monthly compensation for loss of use of a creative organ, effective September 18, 2007.  The Veteran has not expressed disagreement with the rating decision, and that matter is no longer before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a chronic perirectal abscess disability.  

2.  An anal fistula disability was not manifested in, and is not shown to be related to, the Veteran's service.  

3.  The Veteran's hypertension was not manifested in service or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected diabetes mellitus.  

4.  Atrial fibrillation was not manifested in service or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected diabetes mellitus.  

5.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities in addition to a restricted diet and insulin.  


CONCLUSIONS OF LAW

1.  Service connection for a perirectal abscess disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  Service connection for an anal fistula disability is not warranted; the claim of service connection for such disability as secondary to a skin condition/jungle rot lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

3.  Service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

4.  Service connection for atrial fibrillation, in include as secondary diabetes mellitus and/or hypertension, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

5.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the service connection claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  A June 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  

Regarding the increased rating claim, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a March 2012 supplemental SOC (SSOC) readjudicated the matter after the Veteran had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  He was afforded VA examinations in August 2008, October 2010, and December 2011.  The examinations, cumulatively, are adequate for rating purposes; the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Certain chronic diseases (to include hypertension and cardiovascular disease (e.g., atrial fibrillation) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for hypertension and cardiovascular disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Perirectal Abscesses

The Veteran presents alternate theories of entitlement to this benefit, i.e., that the disability became manifest in service, and has persisted, and that it is secondary to his service-connected diabetes.  

The Veteran's STRs are silent for complaints, findings, or treatment for perirectal abscess.  On April 1969 service separation examination, his skin and anus and rectum were normal on clinical evaluation.  

Postservice private treatment records from Kaiser Permanente include a May 1999 record noting the Veteran's complaint of a history of "rectal bumps" that had recurred painfully over the last several years.  On physical examination, there were no palpable abscesses digitally, although there was a small inflamed nodule at the inferior rectum and a 3 centimeter (cm.) region of broken skin to epidermal depth on the left lateral aspect, 2 cm. from the anal sphincter.  Incision and drainage was performed to the small nodular region, and a small amount of purulence was expressed.  The diagnosis was rectal pain.  A June 2002 record notes the Veteran's complaint of bumps near his rectum.  Physical examination revealed a draining fissure near the rectum.  The diagnosis was perirectal abscess.  A February 2003 record notes the Veteran's complaint of a perirectal abscess.  The abscess was drained with cruciate incision and purulent discharge was obtained.  On December 26, 2003, the Veteran underwent incision and drainage of perirectal abscess with fistulotomy.  A January 2005 record notes the Veteran's complaint of a recurrence of perirectal swelling.  Physical examination revealed swelling but no tract or pore was seen.  A March 2007 record notes his complaint of recurrent perianal abscesses (off and on for the last 8 to 9 years), with intermittent swelling, pain and drainage since the December 2003 surgery.  Physical examination revealed an obvious anal fistula opening left anterolateral position, otherwise negative.  May 2007 records note his complaint of an anal fistula.  Surgery was planned for May 31, 2007, but was apparently cancelled due to cardiovascular complications and risks.  A February 2010 report notes the Veteran has a chronic anal fistula which drains occasionally, albeit not presently.  

St. Joseph Hospital (in Colorado) private treatment records include a February 2003 report diagnosing internal hemorrhoid, anal fissure, anal fistula, and perirectal abscess.  December 2003 records note his complaints of a cyst on his rectum and of perirectal abscesses that started in 1969, worse since. 

February 2008 VA Agent Orange Registry Examination noted the Veteran's current medical problems include scrotal and anal cysts, onset approximately 1969, occurring episodically every 2 to 3 months since his service in Vietnam.  Physical examination revealed no fissures or current cysts.  The diagnosis was history of perianal cysts, currently quiescent (i.e., inactive).  

The Veteran's claim of service connection was filed in May 2008.  He claimed his perirectal abscesses were secondary to his diabetes.  Associated excerpts regarding perianal abscesses noted that there are certain situations which elevate the risk for developing such abscesses, like diabetes.  

On August 2008 VA examination, it was noted that diabetes was diagnosed in 2006 when he was hospitalized prior to surgery for a rectal cyst.  
On October 2010 VA examination, with review of the claims file, it was noted that the Veteran's diabetes was diagnosed in 2006, years after the perirectal abscess episode in December 2003.  It was also noted that no skin cysts or abscesses were noted on August 2008 VA examination.  The Veteran denied receiving any treatment for his chronic anorectal fistula condition since the scheduled surgery in May 2007.  He reported continuous low grade pain of the perineal body at the site of the draining sinus.  Physical examination revealed no abscesses or skin lesions of the anus other than a 4 millimeter diameter circular skin sinus that had blood/purulent drainage when palpated, consistent with an underlying anorectal fistula.  The examiner noted that there is no medical documentation of any chronic recurrent perianal/rectal skin cyst condition and that the Veteran had a single perirectal abscess episode in 2003 that resolved with incision and drainage.  Diabetes was diagnosed years after his perirectal abscess resolved.  Hence, the examiner concluded that the "diabetes mellitus did not cause or aggravate the perirectal abscess condition . . ."  

The threshold matter that must be addressed as to this claim (as with any claim seeking service connection) is whether the Veteran has the disability for which service connection is sought, i.e., perirectal abscesses.  Without proof of a present disability there is no "valid claim" of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board recognizes that the Veteran's lay statements are probative evidence as to whether he has had rectal symptoms; such symptoms are clearly capable of lay observation, and the Board has no reason to question his reports.  However, whether or not he has a rectal abscess disability is a complex medical question that requires medical examination, and is beyond the capability of observation by the person experiencing rectal symptoms, actual or merely alleged.    

In summary, on review the Board found no probative evidence that the Veteran has had a chronic perirectal abscess disability entity at any time during the appeal period.  A February 2008 VA Agent Orange Registry examination (immediately prior to the Veteran's claim), and August 2008, and October 2010 VA examinations did not find such disability, and he has not identified any instance during the appeal period when such disability was diagnosed.  As the evidence does not show that he has (or at any time during the pendency of this claim has had) a chronic perirectal abscess disability, the Board must find that he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, service connection for such disability must be denied.  

Anal Fistula

An anal fistula disability was not manifested in service.  It is not shown or suggested by the record, or alleged, that such disability is somehow directly related to the Veteran's active service.  The instant claim is based strictly on a secondary service connection theory of entitlement.  See May 2008 claim for service connection.  The Veteran contends that his anal fistula disability is secondary to his jungle rot.  

The Board notes that the Veteran's claim for a skin condition/jungle rot was originally denied in a February 1970 rating decision, and was again denied in the September 2008 rating decision; he did not appeal that matter.  Hence, that decision is final as to the matter.  Because service connection has not been established for a skin condition/jungle rot to which any anal fissure is claimed to be related, the secondary service connection theory of entitlement to service connection for anal fistula lacks legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  

On June 1967 service enlistment examination, the Veteran's blood pressure was 134/88.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hypertension/high blood pressure.  

On April 1969 service separation examination, the Veteran's blood pressure was 112/80.  

Postservice treatment records from Kaiser Permanente include a May 1999 report that notes the Veteran's blood pressure was 142/90.  A June 2002 record notes his blood pressure was 130/90.  A February 2003 record notes his blood pressure was 142/96.  A December 2003 record notes his blood pressure was 160/90.  A January 2004 record notes his blood pressure was 150/90.  A December 2004 record notes blood pressure elevation and that the Veteran would require follow-up/rechecking of blood pressure.  He denied it had ever been a problem in the past.  It was opined that his blood pressure may be partly due to pain (of the left elbow), but that it may need to be treated.  Subsequent treatment records, as early as in September 2006, show a diagnosis of and treatment for hypertension.  

St. Joseph Hospital (in Colorado) private treatment records include a December 2003 record that notes the Veteran's blood pressure was 160/87.  A separate December 2003 record notes his blood pressure was 142/100, 149/82, and 143/92, the readings apparently at 15 minutes intervals.  

St. Joseph's Hospital (in North Dakota) private treatment records include a September 2006 clinical report that notes the Veteran's complaint of a fast heart rate.  He denied chest pain, difficulty breathing, or dizziness.  He denied a history of heart disease, lung disease, or diabetes mellitus.  The impression was new onset atrial fibrillation with uncontrolled rate and congestive heart failure.  A September 2006 history and physical report notes his blood pressure was 182/116.  His blood pressure the next day was 140/100.  

A February 2008 VA Agent Orange Registry Examination report notes the Veteran's current medical problems included hypertension, diagnosed in approximately 1993, and that he was taking medication for treatment.  On physical examination, his blood pressure was 162/94, 148/98, and 146/96.  The diagnoses included essential hypertension, uncontrolled on current medications.  

On August 2008 VA examination, after review of the claims file, it was noted that diabetes was diagnosed in 2006.  On physical examination, the Veteran's blood pressure was 138/84, 138/82, and 136/82.  The diagnoses included hypertension, opined to be in the absence of proteinuria "not secondary to diabetes or aggravated thereby."  The examiner opined that there was no clear evidence the Veteran's diabetes mellitus aggravated his hypertension.  

On December 2011 VA examination, after review of the claims file, the examiner opined that while there is no official diagnosis of such, it is strongly suspected the Veteran has obstructive sleep apnea since he has the manifestations of a very thick, broad neck, morbid obesity, daytime somnolence, repeatedly demonstrated during the examination, and has had automobile accidents.  The significance of this is that sleep apnea is one of the secondary causes of hypertension and is an aggravating factor in the control of hypertension.  On physical examination, the Veteran nodded off on at least five occasions during the examination, demonstrating daytime somnolence which is typical of patient's with obstructive sleep apnea.  His blood pressure was 132/86, 136/88, and 136/88.  An echocardiogram revealed, inter alia, concentric left ventricular hypertrophy.  The examiner opined that had the Veteran agreed to have it done, a sleep study would have shown that obstructive sleep apnea was present and is an aggravating cause of hypertension, the end result being mild to concentric left ventricular hypertrophy.  The examiner noted that hypertension is of unknown etiology in the great majority of cases (greater than 90 percent) in the United States, and in this particular case.  The progression of left ventricular hypertrophy per the echocardiography is evidence of aggravation of hypertension, opined to be due to obstructive sleep apnea.  The examiner concluded that he found "no evidence that diabetes mellitus is etiologically related to hypertension . . . nor as an aggravating factor[] regarding . . . hypertension . . ."  The diagnoses included hypertension, onset 1980s, treated with an interruption of one year only, date uncertain, with mild concentric left ventricular hypertrophy.  

It is not in dispute that the Veteran receives treatment for, and has a diagnosis of, hypertension.  What he must still show to establish service connection for the hypertension is that it is either directly related to his service or that it was caused or aggravated by a service-connected disability.  The Veteran's STRs, including his April 1969 service separation examination, are silent for complaints, findings, treatment or diagnosis related to high blood pressure.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that hypertension was manifested in the first postservice year (the earliest reference to a diagnosis of hypertension being in the 1980s, as indicated by the December 2011 examiner, albeit not corroborated by the evidence of record but conceded for the purposes of this appeal), there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for hypertension).  Notably, the Veteran does not argue that his hypertension is directly related to his service.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his hypertension is due to his service-connected diabetes mellitus.  See May 2008 claim for service connection.  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has hypertension.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, diabetes mellitus.  What he must still show to substantiate this claim is that the service-connected diabetes mellitus caused or aggravated the hypertension.  
The Veteran has not presented any evidence indicating, or suggesting, that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Significantly, the August 2008 VA examiner opined that in the absence of proteinuria, the Veteran's hypertension was not secondary to diabetes or aggravated by the diabetes.  In addition, the December 2011 examiner also concluded that there was no evidence the Veteran's hypertension is etiologically related to or was aggravated by his diabetes.  The December 2011 examiner explained the rationale for the opinion by citing to clinical data that pointed to a diagnosis of [nonservice-connected] obstructive sleep apnea as known (and more likely) etiological factor causing and/or aggravating hypertension.  The examiner indicated that such conclusion was supported by the progression of left ventricular hypertrophy, as reflected by echocardiography.  The Board finds no reason to question these opinions.  They are provided by medical professionals with the specialized training and experience to offer the opinions, reflect a knowledge of the factual data, and are accompanied by an explanation of rationale that cites to clinical data.  Notably, there is no medical opinion to the contrary.  

The Veteran's own statements relating his hypertension to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; whether one disability causes or permanently aggravates another is ultimately a medical question not capable of resolution by lay observation.  Significantly, the Veteran does not cite to factual data, medical opinions, or treatise evidence in support of his allegations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.  

Atrial Fibrillation

At the outset, the Board notes that the Veteran claimed service connection for atrial fibrillation and tachycardia.  The Board's August 2010 remand requested the Veteran be examined by a cardiologist to determine whether or not he has a chronic disability manifested by atrial fibrillation and tachycardia, or whether such are merely symptoms of an underlying cardiac disability.  Pursuant to the Board's request, the Veteran was afforded such examination in December 2011.  The December 2011 examiner indicated that any heart rate, by definition, of 100 or above may be called tachycardia, and that it is not custom to when discussing atrial fibrillation and identifying the heart rate to add the term tachycardia since atrial fibrillation is an irregular rhythm and the rate is variable.  Hence, it is not unusual for the heart rate to be less than 100 and over 100 for a particular minute.  Consequently, the Board has characterized the matter as service connection for atrial fibrillation, which includes tachycardia, by definition.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to atrial fibrillation, including on April 1969 service separation examination.  

Postservice treatment records show treatment for atrial fibrillation (confirmed by EKG) since September 2006, when the Veteran reported experiencing a fast heart rate, which he denied experiencing previously.  See September 2006 St. Joseph's Hospital (in ND) clinical report.  Subsequent treatment records show diagnoses of atrial fibrillation (also confirmed by EKG), and an elevated heart rate.  See, e.g., December 2008 and May 2010 Kaiser Permanent private treatment records.  [The Board notes that findings revealing an elevated heart rate above 100 are found as early as in May 1999.]

On February 2008 VA Agent Orange Registry Examination it was noted that the Veteran's current medical problems include atrial fibrillation, currently treated with medication.  On physical examination, his pulse was 68 and regular.  The diagnoses included atrial fibrillation, controlled on medication.  

On August 2008 VA examination, physical examination revealed a resting heart rate between 98 and 108, with an irregular rhythm.  EKG revealed atrial fibrillation with rapid ventricular response (112 beats per minute).  The diagnoses included atrial fibrillation onset 2005 antedating the appearance of diabetes mellitus and "as likely as not secondary to hypertension . . ."  The examiner also opined that it was not at least as likely as not the Veteran's diabetes mellitus aggravated his atrial fibrillation and tachycardia.  

On October 2010 VA examination, the Veteran reported he has had atrial fibrillation since 2005.  The examiner noted that based on detailed questioning, it appears the Veteran is relatively and frequently unaware of the fact that he has persistent atrial fibrillation.  Physical examination revealed his heart rate was 82 and 84 on EKG with irregular rhythm.  It was opined that his heart rate appeared to be well-controlled.  There was variable systolic pressure (as expected with an irregular rhythm).  The diagnoses included atrial fibrillation, sustained, onset in 1995 with well-controlled rate.  [The Board notes that the basis for the finding that the onset of atrial fibrillation occurred in 1995 is unclear, not shown by the record.  It appears to be an inadvertent error, as the examiner also noted within the report the onset of the atrial fibrillation, and as reported by the Veteran, was, at earliest, in 2005.]  After review of the claims file, the examiner opined that the Veteran's atrial fibrillation is secondary to his hypertension, with no evidence either hypertension or diabetes has aggravated it since.  There is no evidence that his atrial fibrillation has caused any deterioration of cardiac function or any symptomatology.  

On December 2011 VA examination, the Veteran reported he first became aware of his atrial fibrillation in 2006.  On physical examination, the Veteran's ventricular rate was essentially 88 to 98 and the rhythm was irregular.  EKG revealed atrial fibrillation with rapid ventricular response.  The examiner indicated that standard text books on medicine and cardiovascular disease make clear that in the United States hypertension, coronary artery disease, and ischemic heart disease are by far the usual causes of atrial fibrillation.  The examiner noted that the Veteran's atrial fibrillation may have been present prior to 2006 as approximately 50 percent of patients with atrial fibrillation are unaware of the fact that it is present.  It was opined that "hypertension is clearly far and away the major cause of [the Veteran's] atrial fibrillation . . ."  It was indicated that there is no specific diagnostic test to determine the etiology of atrial fibrillation except in the case of hyperthyroidism and the echocardiographic findings of hypertrophic cariomyopathy which are considered to be strongly suggestive of either hyperthyroid or hypertrophic cardiomyopathy as the cause, neither of those issues present in the Veteran's case.  The aggravating factor in hypertension and secondarily regarding atrial fibrillation is the strong possibility he has obstructive sleep apnea.  It was further opined that the Veteran's diabetes mellitus is "not at all a cause for his atrial fibrillation in this case nor is it an aggravating factor".  

It is not in dispute that the Veteran has a diagnosis of atrial fibrillation.  What he must show to establish service connection for atrial fibrillation is that such is related to service and/or was caused or aggravated by a service-connected disability.  The Veteran's STRs, including his April 1969 service separation examination, are silent for complaints, findings, treatment or diagnosis related to atrial fibrillation.  Consequently, service connection for atrial fibrillation on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that atrial fibrillation was manifested in the first postservice year (the earliest reference to a diagnosis of atrial fibrillation being 1995, as indicated by the October 2010 examiner, albeit not corroborated by the evidence of record and the basis for such unclear because the examiner also noted the onset as 2005), there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for atrial fibrillation as a cardiovascular disease).  Notably, the Veteran does not argue that his atrial fibrillation is directly related to his service.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his atrial fibrillation is due to his service-connected diabetes mellitus and/or his hypertension.  See May 2008 claim for service connection.  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has atrial fibrillation.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, diabetes mellitus.  What he must still show to substantiate this claim is that the service-connected diabetes mellitus caused or aggravated the atrial fibrillation.  

The Veteran has not presented any evidence indicating or suggesting that his atrial fibrillation may somehow be related to his service-connected diabetes mellitus.  Significantly, the August 2008 VA examiner noted the diagnosis of atrial fibrillation antedated the appearance of diabetes mellitus and was as likely as not secondary to hypertension.  The examiner also opined that it was not at least as likely as not the Veteran's diabetes mellitus aggravated his atrial fibrillation and tachycardia.  In addition, the October 2010 examiner opined that the Veteran's atrial fibrillation was secondary to his hypertension, with no evidence either hypertension or diabetes has aggravated it.  Finally, the December 2011 examiner also opined that the Veteran's hypertension is clearly far and away the major cause of his atrial fibrillation, and moreover, the Veteran's diabetes mellitus is "not at all a cause for his atrial fibrillation in this case nor is it an aggravating factor."  (emphasis added).  The Board finds no reason to question these opinions.  They are provided by medical professionals with specialized training and experience to offer the opinions, who express familiarity with the factual data and support their opinions with rationale that cites to the factual data.     

The Veteran's own statements relating his atrial fibrillation to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; whether one disability causes or permanently aggravates another is ultimately a medical question not capable of resolution by lay observation.  He does not cite to any supporting medical opinions or textual evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent the Veteran also claims his atrial fibrillation is secondary to his hypertension, as this decision denies entitlement to hypertension, the secondary service connection theory of entitlement to hypertension lacks legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for atrial fibrillation.  Accordingly, it must be denied.  

Increased Rating - Diabetes Mellitus

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Diabetes mellitus is rated under Code 7913, which provides for a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating is warranted when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating is warranted when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  

In a claim disagreeing with the initial rating assigned with a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
St. Joseph's Hospital (in North Dakota) private treatment records include a September 2006 report showing elevated glucose levels.  

Kaiser Permanent private treatment records include a June 2007 report that notes the Veteran had type 2 diabetes mellitus diagnosed.  A December 2007 report notes he had not experienced any hypoglycemic episodes.  A February 2010 report notes he was trying to exercise and lose weight.  

A February 2008 VA Agent Orange Registry Examination report notes the Veteran had diabetes diagnosed in 2006, and that his current treatment included oral hypoglycemics.  He denied any hypoglycemic episodes.  He also reported some numbness in his hands.  On physical examination, neurologic examination revealed intact sensory appreciation in the upper extremities and 1+ reflexes in the upper extremities.  The diagnoses included type 2 diabetes mellitus, with mild peripheral sensory neuropathy (location unspecified).  

On August 2008 VA examination, it was noted the Veteran had never been on insulin since his diabetes was diagnosed in 2006 (when it was manifested by an elevated blood sugar).  He was on oral hypoglycemic medication.  He reported 3 hypoglycemic reactions in 8 months.  There was no history of ketoacidosis or coma and no hospitalization solely for diabetes.  He was restricted to a low carbohydrate, low fat diet.  His weight one year prior was 280; his current weight was 275.  The examiner noted that the Veteran's activities are not restricted to control his blood sugar.  His bladder and bowel function were reported to be normal.  On physical examination, neurologic examination revealed no diminution in sensation to pain, pinprick, light touch, proprioception, or vibration upper or lower extremity.  The diagnoses included type 2 diabetes mellitus, without insulin therapy, with subjective evidence of bilateral sensory peripheral polyneuropathy upper and lower extremities, with no evidence of nephropathy.  

On October 2010 VA examination, with review of the claims file, it was noted the Veteran has no history of ketoacidosis or of insulin therapy.  He reported he had a hypoglycemic reaction approximately six months prior for which he took orange juice on his own without consultation by a physician.  He could only recall one other hypoglycemic episode but was unsure of the date.  He had no history of coma or hospitalization solely for diabetes, and was on a low carbohydrate diet.  His current weight is 257 pounds, down from 275 in 2008 (on August 2008 VA examination), revealing a progressive though minimal weight loss over the past three years, by intention.  The examiner noted that the Veteran's activities are not restricted in order to control his blood sugar, nor as a stipulation of treatment for his diabetes.  On physical examination, there was no diminution in sensation to pain, pinprick, light touch, proprioception or vibration in the upper or lower extremities.  The diagnoses included diabetes with subjective evidence of peripheral neuropathy manifested by numbness and tingling in the fingers and toes, with no objective manifestations of distal, sensory, or peripheral neuropathy of the upper or lower extremities.  

On December 2011 VA examination, with review of the claims file, it was noted the Veteran has never had insulin prescribed, and did not require insulin.  He denied a history of ketoacidosis, but did report he has approximately twice a week hypoglycemic reactions manifested by sweating for which he takes "some food or candy"; he does not consult professionals for advice during periods of hypoglycemic reactions.  The examiner indicated that such sound like hypoglycemic episodes and are assumed as such, but that the Veteran not been hospitalized due to diabetes.  The Veteran reported his activities are not restricted due to diabetes, but are restricted because he is tired all the time and tends to nod off during the day, which the examiner stated was typical of obstructive sleep apnea (although such has not been officially diagnosed).  He reported some tingling and numbness in the upper extremities but no loss of sensation, and that was confirmed on physical examination (which revealed no diminution in sensation to pain, pin prick, light touch, proprioception or vibration in the upper extremities).  It was noted the Veteran had elevated glucose levels in September 2006 which were clearly in the range of diabetes mellitus.  The examiner noted that there is evidence of subjective neuropathy in the upper extremities and objective neuropathy in the lower extremities.  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  [The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).]  

The record does not show that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance) of activities; indeed, the evidence of record indicates he has been encouraged to exercise.  The Veteran himself has denied that any diabetes treatment provider instructed him to restrict his activities.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any additional separately compensable complications of diabetes.  While he has reported tingling and numbness in the upper extremities, August 2008, October 2010, and December 2011 examinations all revealed no objective evidence of diminution in the sensation to pain, pinprick, light touch, proprioception or vibration in the upper extremities.  Thus, to the extent the Veteran's has subjectively complained of such, there is no objective evidence to support and/or corroborate his complaints.  [Peripheral neuropathy of the lower extremities, and erectile dysfunction, are service connected and separately rated, and those ratings are not at issue herein.]  

The Board has also considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's diabetes is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the record shows that the Veteran has been unemployed since December 2009.  However, he has reported that such is due to an inability to work graveyard night shifts after being demoted, at least in part, to missing days of work due to routine viral illnesses.  The night shifts disturbed his sleeping routine, leading to fatigue and tiredness at work, and ultimately leading to his termination of employment.  See October 2010 VA examination report (regarding the Veteran's claim for service connection for perirectal abscesses).  There is no indication the Veteran's termination occurred due to, or unemployment results from, his service-connected diabetes.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  


ORDER

Service connection for perirectal abscesses, to include as secondary to service-connected diabetes mellitus, is denied.  

Service connection for anal fistula, claimed as secondary to claimed jungle rot, is denied.  

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, is denied.  




Service connection for atrial fibrillation, claimed as secondary to service-connected diabetes mellitus and/or hypertension, is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


